Case: 21-50317     Document: 00516381937         Page: 1     Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         July 5, 2022
                                  No. 21-50317                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Terry Lopez,

                                                           Plaintiff—Appellant,

                                       versus

   Honorable Judge Phillip Martinez; Krystal Wade,
   Assistant United States Attorney; City of El Paso Office of
   United States Marshal; Lori Gruver, El Paso Attorney,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:20-CV-307


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Terry Lopez seeks to proceed in forma pauperis (IFP) on appeal from
   the dismissal of her complaint, which included allegations of a conspiracy
   under 42 U.S.C. § 1985(3). Lopez was seeking to collaterally attack a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50317       Document: 00516381937           Page: 2     Date Filed: 07/05/2022




                                      No. 21-50317


   judgment of criminal forfeiture that resulted from her husband’s drug-
   trafficking conviction. The forfeiture resulted in the eviction of Lopez and
   her family from their home.
          Lopez unsuccessfully challenged the forfeiture in the district court
   under 21 U.S.C. § 853(n). This court dismissed Lopez’s appeal from the
   adverse decision in the § 853 proceeding court for want of prosecution when
   she failed to pay the filing fee or seek leave to proceed IFP in that appeal.
   Lopez then filed the instant action against, among others, the judge who
   presided over the criminal proceedings, the prosecutor in the criminal case,
   the United States Marshals Service, and the City of El Paso. The district
   court dismissed the action on grounds that Lopez was estopped from
   collaterally challenging the adverse result of the § 853 proceeding, which was
   the exclusive means of challenging the criminal forfeiture.
          On appeal, Lopez asserts generally that her family’s eviction from
   their home was unconstitutional and egregious. She also offers vague and
   enigmatic assertions of error by the district court pertaining to the forfeiture
   and the dismissal of the instant action. By offering conclusory and often
   irrelevant assertions, Lopez fails to address the district court’s fundamental
   conclusion that she is barred from collaterally challenging the criminal
   forfeiture order in this civil action. It is thus as if she has failed to appeal the
   decision at all. See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d
   744, 748 (5th Cir. 1987). Moreover, the district court was correct that
   § 853(n) provides the exclusive means for a third party to assert an interest
   in criminally forfeited property. See § 853(k); see also United States v. Holy
   Land Found. for Relief & Dev., 722 F.3d 677, 684 (5th Cir. 2013); United States
   v. Corpus, 491 F.3d 205, 208 n.1 (5th Cir. 2007).
          Although the forfeiture and eviction have resulted in harsh
   consequences for Lopez and her family, she has not identified any




                                            2
Case: 21-50317     Document: 00516381937           Page: 3   Date Filed: 07/05/2022




                                    No. 21-50317


   nonfrivolous issue for appeal concerning the dismissal of her civil complaint.
   See McGarrah v. Alford, 783 F.3d 584, 584 (5th Cir, 2015). Her IFP motion
   should be DENIED and the appeal DISMISSED. See id.; Baugh v Taylor,
   117 F.3d 197, 202 n.24 (5th Cir. 1997); 5th Cir. R. 42.2.
          Lopez has also filed a motion to appoint appellate counsel and a
   “Bifurcated Omnibus Petition” that has been construed as seeking
   extraordinary relief.   The motion for appointment of counsel and all
   outstanding motions are DENIED.




                                         3